DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 9-11, 13-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Laaksonen et al. (US 2020/0275230 A1 with foreign priority date of 10/4/17, copy of foreign priority application included.) in view of Hu et al. (Hu, Yun Chao, et al. "Mobile ETSI White Paper No. 11, Sept. 2015.) hereinafter Hu.
As to claim 1, Laaksonen discloses a method comprising: 
generating, by an extended reality audio processing system (¶0002-0004 and ¶0055. Audio rendering in AR/VR systems.), 
a near-field audio data stream configured to be rendered by a near-field rendering system (¶0104-0105 and ¶0118, Figs. 9 and 10. “For the near-field zone 913 defined by the distance 903 from the user 900, the directions of the individual audio objects such as audio object 905 within the contextual group are important. Therefore, the audio signal encoder 255 may be configured to encode all the individual components of these audio objects so that the listener or user can receive all the individual components and have each of them rendered in their correct location.” Near-field audio data received and rendered.)
a far-field audio data stream configured to be rendered by a far-field rendering system (¶0104-0105 and ¶0118, Figs. 9 and 10. “For the far-field zone 911 which is defined by the distance range 901 from the user 900, the exact directions for any contextually grouped audio objects such as object 909 are less important. As such the audio signal encoder 255 may be configured to encode a continuous, direction-based downmix of the individual audio objects belonging to the contextual group. This allows an encoding which uses less capacity or streams a lower rate representation of the audio to the user.” Far-field audio data received and rendered.), 
the near- field and far-field audio data streams each representative of virtual sound presented to an avatar or a user experiencing an extended reality world (¶0002, ¶0055, ¶0122, Fig. 9. Audio presented to a user in AR/VR (extended reality) environments. User’s physical presence is simulated in the environment. Obvious that simulated 
providing, to a media player device implementing the near-field and far-field rendering systems the near-field and far-field audio data streams for concurrent rendering by the media player device as the user experiences the extended reality world using the media player device (¶0105, ¶0113, ¶0124, and ¶0135, Figs. 10 and 11. Rendering apparatus outputs rendered audio signal to user 1013. Device 1400 is a mobile device, tablet computer, etc. and may be employed as part of the renderer.).
Laaksonen discloses MEC (¶0102 “These techniques may be useful for example when considering EDGE computing (mobile edge computing, MEC) in wireless networks”), but does not expressly disclose a mobile edge computing “MEC” server; and 
providing, by the MEC server to a media player device separate from the MEC server.
Laaksonen in view of Hu discloses a mobile edge computing “MEC” server (Hu, pp. 6-7 under “Augmented Reality” and Fig. 3. MEC server used in augmented reality scenario.); and 
providing, by the MEC server to a media player device separate from the MEC server (Hu, pp. 6-7 under "Augmented Reality” and Fig. 3. MEC server separate from user device provides AR data to user device.).
Laaksonen and Hu are analogous art because they are from the same field of endeavor with respect to augmented reality.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a MEC server, as taught by Hu. The motivation would have been for high bandwidth low latency content delivery (Hu, Fig. 3).
As to claim 3, Laaksonen in view of Hu discloses wherein the near-field audio data stream and the far-field audio data stream are complementary audio data streams configured, in combination, to represent the all of the virtual sound presented to the Laaksonen, ¶0104, Fig. 9. “The audio signal encoder 255 may be configured to encode all the individual components of these audio objects so that the listener or user can receive all the individual components and have each of them rendered in their correct location.”).
As to claim 4, Laaksonen in view of Hu discloses the virtual sound presented to the avatar of the user includes a near-field component and a far-field component (Laaksonen, ¶0104 and ¶0113, Figs. 9 and 10. Near-field sounds and far field sounds rendered and output to user.); 
the near-field audio data stream represents the near-field component of the virtual sound and does not represent the far-field component (Laaksonen, ¶0104, Fig. 9. “The near-field distance range 903 and far-field distance range 901 may be determined by a transition zone or threshold 902 which is determined based on the available bit rate/bit budget for the transmission/storage of all of the signals.” May be threshold separating near and far-filed components.); and 
the far-field audio data stream represents the far-field component of the virtual sound and does not represent the near-field component (Laaksonen, ¶0104, Fig. 9. “The near-field distance range 903 and far-field distance range 901 may be determined by a transition zone or threshold 902 which is determined based on the available bit rate/bit budget for the transmission/storage of all of the signals.” May be threshold separating near and far-filed components.).
As to claim 5, Laaksonen in view of Hu discloses wherein: the virtual sound presented to the avatar of the user includes a near-field component and a far-field component; 
the near-field audio data stream represents the near-field component of the virtual sound and a portion of the far-field component of the virtual sound (Laaksonen, ¶0104, Fig. 9. “The near-field distance range 903 and far-field distance range 901 may be determined 
the far-field audio data stream represents the far-field component of the virtual sound and a portion of the near-field component of the virtual sound (Laaksonen, ¶0104, Fig. 9. “The near-field distance range 903 and far-field distance range 901 may be determined by a transition zone or threshold 902 which is determined based on the available bit rate/bit budget for the transmission/storage of all of the signals.” May be transition zone comprising both near and far-filed components.).
	As to claim 9, Laaksonen in view of Hu discloses the generating of the near-field and far-field audio data streams is performed based on audio data accessed by the MEC server and representative of the virtual sound, the audio data including audio data from a set of distinct sound sources (Laaksonen, ¶0104 and Fig. 9. Different sound sources shown such as object 909 and object 905.); and 
the generating of the near-field and far-field audio data streams includes generating the near-field audio data stream based on the audio data from a first subset of the set of distinct sound sources (Laaksonen, ¶0104 and Fig. 9. Sounds in near-field zone 913.), and 
generating the far-field audio data stream based on the audio data from a second subset of the set of distinct sound sources, the second subset different from the first subset (Laaksonen, ¶0104 and Fig. 9. Sounds in far-field zone 911.).
As to claim 10, Laaksonen in view of Hu discloses wherein the near-field and far-field audio data streams are multi-channel audio data streams each configured to be rendered by at least one of: stereo headphones worn by the user as the user experiences the extended reality world, or an array of loudspeakers positioned at Laaksonen, ¶0113 and Fig. 10. Output to the headphones.).
	As to claim 11, Laaksonen discloses a mobile edge compute ("MEC") system (¶0102 “These techniques may be useful for example when considering EDGE computing (mobile edge computing, MEC) in wireless networks”) comprising: 
a memory storing instructions (¶0140); and 
a processor communicatively coupled to the memory (¶0140) and configured to execute the instructions to: 
generate a near-field audio data stream configured to be rendered by a near-field rendering system and a far-field audio data stream configured to be rendered by a far-field rendering system (¶0104-0105 and ¶0118, Figs. 9 and 10. Near-filed and far-field audio components to be rendered.), 
the near-field and far-field audio data streams each representative of virtual sound presented to an avatar of a user experiencing an extended reality world (¶0002, ¶0055, ¶0122, Fig. 9. Audio presented to a user in AR/VR (extended reality) environments. User’s physical presence is simulated in the environment. Obvious that simulated presence may be an avatar, which are common in extended reality environments and well-known in the art.); and 
provide, to a media player device implementing the near-field and far-field rendering systems, the near-field and far-field audio data streams for concurrent rendering by the media player device as the user experiences the extended reality world using the media player device (¶0105, ¶0113, ¶0124, and ¶0135, Figs. 10 and 11. Rendering apparatus outputs rendered audio signal to user 1013. Device 1400 is a mobile device, tablet computer, etc. and may be employed as part of the renderer.).
Laaksonen does not expressly discloses a MEC server with memory and processor; and

Laaksonen in view of Hu discloses a MEC server with memory and processor (Hu, pp. 6-7 under “Augmented Reality” and Fig. 3. MEC server used in augmented reality scenario. Memory and processor implicit in a server.); and
providing, by the MEC server to a media player device separate from the MEC server (Hu, pp. 6-7 under "Augmented Reality” and Fig. 3. MEC server separate from user device provides AR data to user device.).
The motivation is the same as claim 1 above.
As to claims 13-15 and 19, they are rejected under claim 11 using the same motivation as claims 3-5 and 9 above.
As to claim 20, it is directed towards substantially the same subject matter as claims 1 and 11 and is therefore rejected using the same motivation as claims 1 and 11 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Laaksonen in view of Hu, as applied to claims 1 and 11 above, and further in view of Tsingos (US 2019/0116450 A1).
As to claim 2, Laaksonen in view of Hu does not expressly disclose accessing, by the MEC server as the virtual sound propagates to the avatar within the extended reality world, head pose data dynamically representing a current position and orientation of a head of the avatar in relation to a virtual sound source in the extended reality world; 
wherein the generating of the near-field and far-field audio data streams includes: accounting for the head pose data in the generating of the near- field audio data stream, and abstaining from accounting for the head pose data in the generating of the far-field audio data stream.
Laaksonen in view of Hu as modified by Tsingos discloses accessing, by the MEC server (Hu, pp. 6-7 under "Augmented Reality” and Fig. 3.) as the virtual sound propagates to the avatar within the extended reality world, head pose data dynamically representing a current position and orientation of a head of the avatar in relation to a virtual sound source in the extended reality world (Tsingos, ¶0054 and ¶0056. Server keeps track of head orientations.); 
wherein the generating of the near-field and far-field audio data streams includes: accounting for the head pose data in the generating of the near- field audio data stream, Tsingos, ¶0054 and ¶0056. Server keeps track of head orientations to render near-field sounds but not far-field sounds.)
Laaksonen, Hu and Tsingos are analogous art because they are from the same field of endeavor with respect to virtual sound.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use head orientation data for near-field sounds, as taught by Tsingos. The motivation would have been to accurately render the sounds according to intended sound source locations (Tsingos, ¶0054).
	As to claim 12, it is rejected under claim 11 using the same motivation as claim 2 above.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Laaksonen in view of Hu, as applied to claims 1 and 11 above, in view of Metcalf (US 2006/0109988 A1).
As to claim 6, Laaksonen in view of Hu discloses the generating of the near-field and far-field audio data streams is performed based on audio data accessed by the MEC server and representative of the virtual sound (Laaksonen, ¶0102 and Hu, pp. 6-7 under “Augmented Reality” and Fig. 3), and 
the generating of the near-field and far-field audio data streams includes 
generating the near-field audio data stream based on the audio data representative of the first component (Laaksonen, ¶0104 and Fig. 9. Sound objects such as 905 in near-field zone 913.), and 
generating the far-field audio data stream based on the audio data representative of the second component (Laaksonen, ¶0104 and Fig. 9. Sound objects such as 909 in far-field zone 911.).
Laaksonen in view of Hu does not expressly disclose audio data representative of a first component of the virtual sound within a first frequency range, and 
audio data representative of a second component of the virtual sound within a second frequency range distinct from the first frequency range.
Laaksonen in view of Hu as modified by Metcalf discloses audio data representative of a first component of the virtual sound within a first frequency range (Metcalf, ¶0074. Sound object metadata contains frequency range. Laaksonen, Figs. 6 and 9 show different sound objects.), and 
audio data representative of a second component of the virtual sound within a second frequency range distinct from the first frequency range (Metcalf, ¶0074. Sound object metadata contains frequency range. Laaksonen, Figs. 6 and 9 show different sound objects.).
Laaksonen, Hu and Metcalf are analogous art because they are from the same field of endeavor with respect to virtual sound.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include audio objects with different frequency ranges, as taught by Metcalf. The motivation would have been that different sound objects have different frequency ranges, such as those corresponding to guitar and drums.
	As to claim 16, it is rejected under claim 11 using the same motivation as claim 6 above.

	Claims 7, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Laaksonen in view of Hu and Metcalf, as applied to claims 6 and 16 above, and further in view of Tsingos.
claim 7, Laaksonen in view of Hu and Metcalf discloses the first frequency range is a higher frequency range than the second frequency range (Metcalf, ¶0012 and ¶0074. Sound object metadata contains frequency range. Natural propagation. Low frequency propagates farther than high frequency. Laaksonen, Figs. 6 and 9 show different sound objects. Obvious for near-field to be higher frequency );
the near-field rendering system includes stereo headphones worn by the user as the user experiences the extended reality world (Laaksonen, ¶0113 and Fig. 10. Output to the headphones.).
Laaksonen in view of Hu and Metcalf does not expressly the far-field rendering system includes an array of loudspeakers positioned at locations on a border encompassing the user as the user experiences the extended reality world.
Laaksonen in view of Hu and Metcalf as modified by Tsingos discloses the far-field rendering system includes an array of loudspeakers positioned at locations on a border encompassing the user as the user experiences the extended reality world (Tsingos, ¶0040 and ¶0069, Figs. 1b and 4. Fair-field audio objects rendered into speaker feed signals for room speakers of the reproduction environment.).
Laaksonen, Hu, Metcalf and Tsingos are analogous art because they are from the same field of endeavor with respect to virtual sound.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use room speakers for far-field, as taught by Tsingos. The motivation would have been to accurately represent distant sounds to the listener (Tsingos, ¶0040-0041).
As to claim 8, Laaksonen in view of Hu and Metcalf as modified by Tsingos discloses wherein the generating of the near-field and far-field audio data streams includes using a Fast Fourier Transform ("FFT") operation to divide the audio data accessed by the MEC server into the audio data representative of the first component Laaksonen, ¶0106, Fig. 10. Decoder divides 1st and 2nd set of audio-objects. Decoder using FFT is well known in the art and would have been obvious to one of ordinary skill in the art before the effective filing date of the invention.).
As to claims 17 and 18, they are rejected under claim 16 using the same motivation as claims 7 and 8 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412.  The examiner can normally be reached on Monday-Friday, 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES K MOONEY/Primary Examiner, Art Unit 2654